In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-2896
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

MATTHEW E. MOULTRIE,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
        No. 4:18-cr-40055-SLD-1 — Sara Darrow, Chief Judge.
                    ____________________

    ARGUED MAY 13, 2020 — DECIDED SEPTEMBER 16, 2020
                ____________________

   Before RIPPLE, BARRETT, and BRENNAN, Circuit Judges.
    RIPPLE, Circuit Judge. Matthew Moultrie was charged
with, and pleaded guilty to, being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
The probation office’s final presentence report calculated
Mr. Moultrie’s offense level at 21; this calculation included
enhancements for possessing a firearm with an obliterated
serial number, for discharging his firearm in a manner that
endangered others, and for obstructing justice by both flee-
2                                                 No. 19-2896

ing and engaging in a standoff with law enforcement. The
presentence report also determined that Mr. Moultrie had a
criminal history category of III. The resulting guidelines
range was 46 to 57 months’ imprisonment.
    At sentencing, the district court employed Mr. Moultrie’s
offense level and criminal history category as baselines.
However, the court determined that, applying the factors set
forth in 18 U.S.C. § 3553(a), Mr. Moultrie’s offense level did
not account adequately for the dangerous situations that his
actions had created, nor did it account for his post-arrest be-
havior, which included attempting to dissuade witnesses
from testifying against him. According to the court, an of-
fense level of 23, as opposed to 21, was more appropriate.
Additionally, the court determined that Mr. Moultrie’s crim-
inal history category did not account for the rapid escalation
in his criminal activity or his risk of recidivism. The court
believed a criminal history category of IV better captured the
risk that he posed. These levels yielded a guidelines range of
70 to 87 months, and the court imposed a sentence of 84
months.
   On appeal, Mr. Moultrie challenges only the substantive
reasonableness of his sentence. Concluding that the district
court acted well within its discretion, we now affirm the
judgment.
                               I
                      BACKGROUND
                              A.
   From June 2017 until September 2018, Mr. Moultrie en-
gaged in a series of increasingly serious criminal activities.
He first was arrested for, and pleaded guilty to, possession
No. 19-2896                                                          3

of controlled substances (marijuana and Xanax); he was sen-
tenced to 180 days in jail, 24 months’ probation, and com-
munity service. Mr. Moultrie was on probation for the pos-
session offense when, in February 2018, he was arrested and
charged in state court with armed violence, possession of a
firearm, and possession with intent to deliver ten to thirty
grams of cannabis. While out on bond for his state
armed-violence charge, he committed the federal offense at
            1
issue here. Specifically, on September 14, 2018, Mr. Moultrie
was the passenger in a Ford Taurus driven by Shawn Hous-
by. The Taurus passed another car driven by Julienne Con-
ner and in which Nastassia Waters was a passenger;
Mr. Moultrie knew both Conner and Waters. Mr. Moultrie
fired five to six gunshots at Conner’s car. A stray bullet
struck a different car, and several residents in the area called
the police to report the shooting.
    Officer Miles of the Rock Island Police Department locat-
ed a car matching the description of the Ford Taurus and at-
tempted to stop it. The car, however, proceeded to Housby’s
residence; as they approached the house, Housby slowed
down, and Mr. Moultrie ran out of the car and into the
house. Officers apprehended Housby and ordered the indi-
viduals inside the house to come out; none of them obeyed
the commands. Police cars surrounded the residence, and,
after a two-hour standoff, Mr. Moultrie and others exited the
house. A subsequent search of the residence uncovered two
handguns. The serial number of one of the guns had been

1 The following facts are taken from Mr. Moultrie’s plea colloquy and
the description of the offense in Mr. Moultrie’s second revised presen-
tence report. See R.18, R.29.
4                                                  No. 19-2896

obliterated, and Mr. Moultrie’s fingerprints were found on
that gun.
                               B.
   Mr. Moultrie was charged in a one-count indictment with
being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). He pleaded guilty, and the
probation department prepared an initial presentence report
                                      2
(“PSR”) filed on May 21, 2019. The PSR calculated
Mr. Moultrie’s offense level at 19; this offense level reflected
an increase of 4 levels for possessing a firearm with an oblit-
erated serial number under U.S.S.G. § 2K2.1(b)(4)(A) and an
increase of 4 levels for Aggravated Discharge of a Firearm
under U.S.S.G. § 2K2.1(b)(6) for shooting at an occupied car.
    A revised PSR was filed on June 18, 2019. It included the
offense-related increases in the initial PSR and also included
two upward adjustments for obstruction of justice. The first
was an increase of 2 levels under U.S.S.G. § 3C1.2 (Reckless
Endangerment During Flight) for
        recklessly creat[ing] a substantial risk of death
        or serious bodily injury to another person in
        the course of fleeing from a law enforcement
        officer when he ran from a car also occupied by
        Shawn Housby, while the officer was in pur-
        suit and had his firearm drawn. Additionally,
        the defendant was ordered to come out of the
        house while numerous officers were outside



2 See R.17.
No. 19-2896                                                    5

         the residence, keeping officers at bay for 2
                    3
         hours ….
The second was an increase of 2 levels under U.S.S.G.
§ 3C1.1 (Obstructing or Impeding the Administration of Jus-
tice) because
         [t]he defendant willfully obstructed or imped-
         ed, or attempted to obstruct or impede, the
         administration of justice … when he had sev-
         eral conversations on a recorded line at the
         Rock Island County Jail. During the conversa-
         tion, the defendant discussed who he believed
         cooperated against him while his girlfriend,
         mother, an unknown male and his associate
         Preston McDowell all made attempts to intim-
         idate or contact a witness in the case on his be-
                4
         half ….
Specifically, in one of the calls, Mr. Moultrie stated that he
would kill Waters and Conner, the two women in the vehi-
cle, if they testified against him. In another call, Mr. Moultrie
discussed with his mother how one of the “girl[s]” had re-
tracted her statement and told his mother to “try to get them
                                               5
to tell the other girl do the same thing.” Mr. Moultrie’s




3 R.19 ¶ 33.

4 Id. ¶ 34.

5 Id. ¶ 18.
6                                                   No. 19-2896

mother responded that “I’ve got it handled, I don’t want to
                                    6
be saying s**t over the phone ….”
    The revised PSR also recounted that one of
Mr. Moultrie’s associates, Preston McDowell, had ap-
proached Waters to ask her about the shooting, but Waters
refused to talk to him. McDowell then stated that he was
talking to her on Mr. Moultrie’s behalf. Specifically,
McDowell asked her if she would recant her statement or “if
                           7
he could ‘do something.’” Waters asked McDowell “what
                                                              8
he meant by ‘something,’ but he would not respond.”
McDowell then informed her that, when Mr. Moultrie shot
at the car, he did not know he was shooting at her; McDow-
ell explained that Moultrie had taken some Xanax and mis-
                                                9
takenly believed the vehicle “was a cop car.”
   In addition to approaching Waters, McDowell posted on
Facebook a picture of Mr. Moultrie that had been taken in
the Rock Island County Jail where Mr. Moultrie was await-
ing trial. In the photograph, Mr. Moultrie was flashing a
gang sign, and McDowell had tagged Mr. Moultrie in the
                                          10
photo and added a hashtag “F***DaFeds.”




6 Id.

7 Id. ¶ 16.

8 Id.

9 Id.

10 Id. ¶ 17.
No. 19-2896                                                             7

    Mr. Moultrie filed objections to the revised PSR, specifi-
cally, to its mention of gang affiliation and the enhancements
under U.S.S.G. § 3C1.1 and 3C1.2. The probation office then
prepared a second revised PSR. The second revised PSR re-
tained the information regarding Mr. Moultrie’s gang affilia-
tion and the enhancement under § 3C1.2 for Reckless En-
dangerment During Flight based on Mr. Moultrie’s fleeing
from police and causing the standoff on the night of Sep-
tember 14, 2018; the PSR eliminated, however, the enhance-
ment for Obstructing or Impeding the Administration of Jus-
tice under § 3C1.1 for participating in efforts to contact and
intimidate witnesses. It therefore calculated Mr. Moultrie’s
offense level at 21. Combined with his criminal history cate-
               11
gory of III, the resulting advisory guideline range was 46 to
57 months.
                                    12
    At the sentencing hearing, the Government requested a
                                                                        13
sentence of “at least at the high end of the guideline range.”
According to the Government, Mr. Moultrie’s “actions were

11 Mr. Moultrie had four criminal history points: 1 for his juvenile theft
conviction; 1 for his adult possession conviction (marijuana and Xanax);
and 2 for committing the instant offense while on probation for the pos-
session charge.
12 Before any testimony or argument concerning Mr. Moultrie’s sen-
tence, Mr. Moultrie’s counsel advised the court that Mr. Moultrie was
waiving any challenge to his indictment based on Rehaif v. United States,
139 S. Ct. 2191 (2019). See R.40 at 4. The court examined Mr. Moultrie
both on his knowledge of his rights under Rehaif and on the voluntari-
ness of his waiver. The court then “accept[ed] the post-plea waiver as it
relates to the Rehaif challenge—or potential Rehaif challenge.” Id. at 7.
13 Id. at 8.
8                                                 No. 19-2896

                                  14
a heartbeat away from murder.” Not only had he opened
fire at an occupied car in a residential area, but he also had
engaged in a violent standoff with police and had threatened
to kill the women in the car if they testified against him. The
Government also noted that Mr. Moultrie’s “use of firearms
[wa]s escalating,” and the court “need[ed] to specifically de-
ter him from doing the same thing again because we might
                             15
not be so lucky next time.” The Government further sub-
mitted that a long sentence was necessary to promote gen-
eral deterrence: “the Court’s sentence should take counte-
nance of the fact that this defendant is emblematic of other
young men in our community who are affiliated with gangs,
who are not cognizant of the risk they pose to other people,
who do not believe the rules apply to them, and need to be
                       16
generally deterred.”
   For his part, Mr. Moultrie’s counsel maintained that the
guideline “range sufficiently account[ed] for some of the ag-
                                  17
gravating factors in this case.” Counsel explained that
Mr. Moultrie’s criminal history was not “extensive,” that a
five-year sentence was a “significant” sentence because it
amounted to “a quarter of his life,” and that his in-jail com-




14 Id. at 10.

15 Id. at 10–11.

16 Id. at 15.

17 Id. at 16.
No. 19-2896                                                   9

ments were just “a lot of bluffing among young men trying
                                        18
to act tougher than they really are.”
    While acknowledging that the specific offense character-
istics captured some of the aggravating aspects of
Mr. Moultrie’s behavior, the district court concluded that the
applicable guideline range did not “fully capture[]” the seri-
                                                19
ousness of Mr. Moultrie’s criminal activity. The court not-
ed, for instance, that Mr. Moultrie was caught carrying a
weapon while he was out on bond for the state
armed-violence and possession-with-intent charges. Addi-
tionally, although Mr. Moultrie had received a two-level en-
hancement for his actions immediately following the shoot-
ing, the enhancement did not reflect the seriousness of
Mr. Moultrie’s actions:
             Not only did you flee the vehicle that the
         police were apprehending at the time -- after
         you shot out of it with a firearm -- into the
         house, but then you were in an essentially
         two-hour standoff with the police. During this
         time, you put several people at risk -- the offic-
         ers, the other individuals involved in this of-
         fense, and the other individuals in the house,
         some of whom, I think, were even sleeping or
         didn’t know what was happening.
             So, you created this extremely volatile and
         risky situation. … And I know you don’t feel


18 Id. at 18–19.

19 Id. at 21.
10                                                   No. 19-2896

         lucky today, but you are lucky because you’re
         alive, the officers are alive, and everybody else
         involved in this -- including the people that
         you shot at -- are alive. So, it could have taken,
         in many different aspects, a wrong turn that
         would have really been irrevocable in terms of
                        20
         the tragedy.
    The court also noted that Mr. Moultrie’s post-arrest be-
havior showed a lack of respect for the law: he had posed for
a photograph while making a gang sign; he had attempted
to justify the shooting on the ground that it was a “cop car”;
and he had articulated a willingness to kill a witness if she
                             21
testified against him.
    After recounting this “very disturbing conduct,” the
court concluded that the two-level enhancement for obstruc-
tion did not “capture[] all of these aggravating, specific cir-
                   22
cumstances.” Framing its conclusions in terms of the
Guidelines, the court believed that an adjusted offense level
of 23, as opposed to 21, better captured the severity of
Mr. Moultrie’s criminal behavior.
   The court also considered that Mr. Moultrie had been in-
volved in a number of crimes in a short period of time. The
court stated that it was concerned with



20 Id. at 22–23.

21 Id. at 24.

22 Id. at 25–26.
No. 19-2896                                                 11

        the fact that while on probation for [a juvenile]
        offense, you committed a new law violation.
             …
            … In fact, just months after being placed on
        that probation, you committed the offense --
        the felony drug offense. Then while on proba-
        tion for that offense, … you were arrested and
        charged with another gun offense, and while
        on bond for that offense, you committed this
        offense just a short time period later.
            So, getting arrested on these other occasions
        didn’t make you afraid or nervous because you
        just kept committing crimes. You kept on do-
        ing things, including the instant offense con-
        duct here. And then also getting a sentence in
        another case, a felony case as an adult and be-
        ing placed on probation didn’t act as a deter-
        rent for you, so now I have to look at that and
        see what do I -- what do I think your risk to re-
        cidivate is?
            And I think a Criminal History Category of
        III underestimates that risk to recidivate for
        those reasons because the other two types of
        intervention by the courts -- being placed on
        bond and then also being placed on terms of
        supervision -- were not specific -- or sufficient
                   23
        for you.


23 Id. at 27–28.
12                                                 No. 19-2896

The court also believed that “general deterrence” was a fac-
tor because of “the increase in shootings and gun crime and
also with the decrease of respect for law enforcement and
authorities which [we]re characteristics in [Mr. Moultrie’s]
        24
case.” Given these considerations, the court determined
that a criminal history category of IV better represented
Mr. Moultrie’s past criminal behavior.
    Using the adjustments to the offense level and criminal
history category, the court arrived at a new Guidelines range
of 70 to 87 months and imposed a sentence of 84 months’
imprisonment.
                               II
                        DISCUSSION
    As we already have noted, Mr. Moultrie challenges only
the substantive reasonableness of his sentence, which we re-
view for an abuse of discretion. See United States v. Fogle, 825
F.3d 354, 358 (7th Cir. 2016). “As long as the sentencing
judge gives an adequate justification, the judge may impose
a sentence above the guidelines range if he believes the
range is too lenient.” United States v. Hayden, 775 F.3d 847,
849 (7th Cir. 2014) (citations omitted). Although a “major
departure” from the Guidelines “should be supported by a
more significant justification than a minor one,” United States
v. Henshaw, 880 F.3d 392, 396 (7th Cir. 2018) (quoting Gall v.
United States, 552 U.S. 38, 51 (2007)), “[t]here is no presump-
tion that an above-guidelines sentence is unreasonable,”
United States v. Lewis, 842 F.3d 467, 477 (7th Cir. 2016). “We


24 Id. at 31.
No. 19-2896                                                              13

will uphold an above-guidelines sentence ‘so long as the dis-
trict court offered an adequate statement of its reasons, con-
sistent with 18 U.S.C. § 3553(a), for imposing such a sen-
tence.’” Id. (quoting United States v. Gill, 824 F.3d 653, 665
(7th Cir. 2016)) (citation omitted).
    Here, the district court’s sentence was grounded explicit-
                                25
ly in the § 3553(a) factors. The court noted the seriousness
of Mr. Moultrie’s conduct and how the Guidelines did not
adequately account for the number of lives that he had put
at risk. The court also observed that Mr. Moultrie had not
been deterred by lesser measures. Finally, Mr. Moultrie’s
criminal boldness and lack of respect for the law appeared to
be on the rise; especially concerning to the court was his par-
ticipation in efforts to convince witnesses to recant their
statements. All of these factors, grounded in § 3553(a), war-
ranted an above-guidelines sentence.
    Mr. Moultrie argues, however, that the district court’s
sentence was unreasonable because the factors on which the
district court rested its sentencing determination already had
been accounted for in his sentence calculation. He notes that
he received a four-level upward adjustment for aggravated


25 Section 3553(a) of Title 18 lists, among others, the following relevant
circumstances in determining a sentence: “the nature and circumstances
of the offense”; “the history and characteristics of the defendant”; and
the need for the sentence “to reflect the seriousness of the offense[,]” “to
promote respect for the law[,]” “to provide just punishment for the of-
fense[,]” “to afford adequate deterrence to criminal conduct[,]” “to pro-
tect the public from further crimes of the defendant[,]” and “to provide
the defendant with needed educational or vocational training, medical
care, or other correctional treatment in the most effective manner.”
14                                                            No. 19-2896

discharge of a firearm and a two-level enhancement for ob-
struction of justice based on his actions in trying to evade
           26
custody.
    The district court, however, addressed explicitly why
these enhancements did not account adequately for
Mr. Moultrie’s actions. Not only did Mr. Moultrie discharge
his weapon while fleeing in an automobile through a resi-
dential neighborhood, but he hid in Housby’s residence,
putting occupants of the house in danger. He subsequently
engaged in a multi-hour standoff with police, placing the of-
ficers in harm’s way as well. Moreover, the district court
noted that Mr. Moultrie’s arrest did not mark the end of his
troubling behavior. While incarcerated awaiting trial,
Mr. Moultrie actively participated in plans to attempt to dis-
suade witnesses from testifying and voiced a willingness to
kill those who testified against him. The district court’s sen-
tencing determination, therefore, took into consideration a
much broader swath of conduct than that covered by the
four-level enhancement and two-level adjustment. The court
concluded that, based on Mr. Moultrie’s collective actions,
his offense level did not adequately reflect how dangerous
his conduct was and how little respect he had for law en-

26 Mr. Moultrie does not argue explicitly that the district court’s sentence
constituted impermissible double counting, nor would such an argument
be availing. “[D]ouble counting occurs only when, in the context of de-
termining the properly calculated guidelines range, the district court im-
poses two different increases based on identical facts or conduct.” United
States v. Gamble, 395 F. App’x 290, 291 (7th Cir. 2010) (citing United States
v. Diekemper, 604 F.3d 345, 354–55 (7th Cir. 2010)). Here, there is no ques-
tion that, prior to considering the § 3553(a) factors, the court had proper-
ly calculated Mr. Moultrie’s sentence under the Guidelines.
No. 19-2896                                                15

forcement and legal proceedings. We have upheld numerous
above-guidelines sentences based on identical reasoning.
See, e.g., United States v. Mejia, 859 F.3d 475, 479 (7th Cir.
2017) (upholding an above-guidelines sentence based on the
district court’s conclusion “that the Guidelines did not ade-
quately address Mejia’s ‘incredibly troubling’ conduct”);
United States v. Gill, 824 F.3d 653, 666 (7th Cir. 2016) (con-
cluding that an above-guidelines sentence was not substan-
tively unreasonable based on the district court’s explanation
that the “guidelines range did not capture the full range of
[the defendant’s] conduct and participation in violent acts”).
    Mr. Moultrie acknowledges that the district court’s sen-
tencing determination was based, in part, on conduct that
was not encompassed in his guideline calculation, specifical-
ly his conduct while incarcerated awaiting trial. He main-
tains, however, that the district court should not have con-
sidered that conduct in rendering sentence. He notes that, in
the first revised PSR, the probation office had included an
enhancement under § 3C1.1 for Obstructing or Impeding the
Administration of Justice based on his post-arrest conduct,
but that it was removed in the second revised PSR. Accord-
ing to Mr. Moultrie, the court’s consideration of this conduct
was the equivalent of imposing an enhancement without
putting the Government to its burden of proof. However, we
have rejected previous attempts to limit the types of conduct
that a court may consider at sentencing. See United States v.
Lucas, 670 F.3d 784, 790 (7th Cir. 2012) (explaining that “[a]
district court may consider a wide range of conduct at sen-
tencing, including acquitted conduct and dismissed offens-
16                                                              No. 19-2896

     27
es”). The district court’s consideration of Mr. Moultrie’s
post-arrest conduct therefore did not render his sentence un-
              28
reasonable.
    Mr. Moultrie also maintains that the sentence was unrea-
sonable because the district court overestimated the serious-
ness of his criminal history. Again he submits that his crimi-
nal history category adequately accounted for the concerns
articulated by the court, namely that he committed the in-
stant offense while on probation. Mr. Moultrie’s probation-
ary status, however, was only one of several considerations
that the district court relied upon in concluding that his
criminal history category underrepresented both the seri-
ousness of his criminal activity and the likelihood that he
would recidivate. The court was concerned that


27 It also is not critical for the district court to state on the record that it
found the operative facts by a preponderance of the evidence. Cf. United
States v. Holton, 873 F.3d 589, 591–92 (7th Cir. 2017) (“When a judge does
not find explicitly that a defendant committed uncharged conduct by a
preponderance of the evidence, the sentence will be upheld if ‘it is clear
from the record’ that the judge determined that the defendant is respon-
sible for it.”). It is clear from the sentencing transcript that the district
court concluded that Mr. Moultrie had “coordinat[ed]” to have a witness
recant her testimony and had expressed a willingness to kill witnesses
who testified against him. R.40 at 24–25.
28 Mr. Moultrie also maintains that the district court’s attempt to frame
its ultimate sentencing determination in terms of a guidelines calculation
was problematic. We cannot agree. Indeed, in United States v. Lucas, 670
F.3d 784, 790 (7th Cir. 2012), the district court had reached a sentencing
determination in a manner similar to the district court here, and we up-
held the sentence, concluding that it was not the product of procedural
error, nor was it substantively unreasonable. See id. at 790–92, 796–97.
No. 19-2896                                                 17

Mr. Moultrie’s repeated encounters with the law were not
deterring Mr. Moultrie from engaging in criminal activity;
indeed, despite these encounters, the number and severity of
his crimes were increasing. Specifically, in February 2018,
while on probation for a simple possession offense,
Mr. Moultrie had been arrested and charged in state court
with serious weapon and drug crimes. While out on bond,
he had committed the instant offense involving the reckless
use of a weapon. The court was concerned that Mr. Moultrie
was on an increasingly serious criminal trajectory, that this
activity had occurred over a very short period of time, and
that his repeated interactions with the police and the crimi-
nal justice system did not seem to be deterring him in any
way. The district court amply justified its decision to in-
crease Mr. Moultrie’s criminal history category to account
for these considerations. See United States v. Stinefast, 724
F.3d 925, 933 (7th Cir. 2013) (citing “incorrigibility” among
the relevant considerations for the district court in imposing
an above-guidelines sentence); Lucas, 670 F.3d at 797 (7th
Cir. 2012) (listing the fact that, “at the time of the offense,
[the defendant] was on conditional release in Massachusetts
for illegal possession of firearms” as part of the “compelling
justification” that the court offered for the defendant’s
above-guidelines sentence).
                         Conclusion
   Mr. Moultrie’s sentence was not substantively unreason-
able, and we therefore affirm.
                                                  AFFIRMED